Case: 12-11894    Date Filed: 12/20/2012   Page: 1 of 5

                                                           [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 12-11894
                              Non-Argument Calendar
                            ________________________

                             Agency No. A076-526-254

LI LI,

                                                                          Petitioner,

                                        versus

U.S. ATTORNEY GENERAL,

                                                                          Respondent.
                            ________________________

                       Petition for Review of a Decision of the
                            Board of Immigration Appeals
                             ________________________
                                 (December 20, 2012)

Before HULL, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

         Li Li seeks review of the Board of Immigration Appeals’ (BIA’s) order

denying her motion to reopen her removal proceedings based on changed country

conditions. After careful review, we deny the petition.
                   Case: 12-11894        Date Filed: 12/20/2012      Page: 2 of 5

                                                   I.

          Li, a native and citizen of the People’s Republic of China, was served with a

Notice to Appear in 2000 charging her with removability under 8 U.S.C.

§ 1182(a)(7)(A)(i)(I), as an alien not in possession of a valid immigrant visa or

entry document. In 2001, an Immigration Judge ordered Li removed in absentia

because she failed to appear at her removal hearing. See 8 U.S.C.

§ 1229a(b)(5)(A).

          In 2011, Li was baptized in a Christian church in the United States. She then

filed a motion to reopen her removal proceedings — in order to file applications

for asylum, withholding of removal, and relief under the United Nations

Convention Against Torture — based on China’s persecution of non-government

sanctioned (unregistered) Christian church members. 1 If returned to China, she

argued, she would join an unregistered Christian church and suffer persecution,

which had materially increased since her 2001 removal hearing. The BIA denied

the motion to reopen because the evidence — including the State Department’s

2009 Human Rights Report and the 2009 Congressional-Executive Commission on

China’s Report — did not show that China’s treatment of unregistered Christian

church members had materially changed since 2001, so Li did not show changed

country conditions. This is Li’s petition for review.


1
    Li filed other motions to reopen between 2001 and 2011, but only this one is at issue.
                                                   2
              Case: 12-11894      Date Filed: 12/20/2012   Page: 3 of 5

                                          II.

      We review the BIA’s decision not to reopen immigration proceedings for an

abuse of discretion. Ali v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006). We

will only find that the BIA has abused its discretion if its decision was arbitrary or

capricious. Id. Generally, an alien may file only one motion to reopen, which

must be filed within 90 days of the final removal order. 8 C.F.R. § 1003.23(b)(1).

To overcome these limitations, Li was required to show a material change of

conditions in China since her removal hearing. See id. § 1003.23(b)(4)(i); Jiang v.

U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009).

      The BIA’s factual findings are reviewed for substantial evidence: we must

affirm them if supported by “reasonable, substantial, and probative evidence on the

record considered as a whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84

(11th Cir. 2001) (internal quotation marks omitted). To reverse a BIA factual

finding, we must find that “the record compels a reversal; the mere fact that the

record may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc).

      The BIA “must consider all evidence introduced by the applicant.” Tan v.

U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006) (alteration and internal

quotation marks omitted). But where the BIA “has given reasoned consideration to


                                           3
               Case: 12-11894     Date Filed: 12/20/2012    Page: 4 of 5

the petition, and made adequate findings, we will not require that it address

specifically . . . each piece of evidence the petitioner presented.” Id. (internal

quotation marks omitted). Rather, the BIA must “consider the issues raised and

announce its decision in terms sufficient to enable a reviewing court to perceive

that it has heard and thought and not merely reacted.” Id. (internal quotation marks

omitted).

                                          III.

      Contrary to Li’s assertions, the record supports the BIA’s finding that there

was no material change in country conditions. The 1999 and 2000 State

Department Country Reports indicate that China mistreated unregistered Christian

churches and its members before 2001. The reports describe the Chinese

government’s attempts to regulate Christian churches and repress unregistered

ones, including by, in some cases, destroying or confiscating churches and

detaining and beating church members. The evidence Li presented does not

indicate a material worsening of those conditions. Further, although Li emphasizes

that the Chinese government’s intensified repression of unregistered churches

before the 2008 Olympics in Beijing is evidence of materially changed conditions,

the BIA found this to be merely a continuation of similar conditions that existed in

2001. The record does not compel the opposite conclusion. The evidence Li cites

indicates that the Chinese government interfered more with unregistered churches


                                           4
                 Case: 12-11894     Date Filed: 12/20/2012      Page: 5 of 5

in periods preceding sensitive anniversaries and does not indicate that was a

change from the past.

       Li also argues that the BIA failed to consider the evidence she presented.

We disagree. The BIA specifically referred to Li’s evidence and found that it did

not demonstrate a material change in conditions since 2001. Because the BIA

adequately explained its decision, it was not required to address each portion of the

evidence Li cited. See id. Li asserts that the BIA construed her motion to reopen

as one based solely on changed personal circumstances rather than changed

country conditions, and thus discounted her evidence of the latter. But the BIA

stated the correct legal standard and, as demonstrated by the extent to which it was

discussed, based its decision on the lack of materially changed conditions in China.

The BIA considered the issues Li raised and announced its decision in sufficient

terms. See id.

       The BIA properly considered Li’s evidence, and substantial evidence

supports the BIA’s finding that Li had failed to show materially changed

conditions in China. Consequently, the BIA did not abuse its discretion in denying

Li’s motion to reopen. 2

       PETITION DENIED.


2
 Because the BIA did not abuse its discretion in denying the motion based on Li’s failure to
show materially changed country conditions, we need not decide whether Li established a prima
facie case for relief. See Al Najjar, 257 F.3d at 1302.
                                              5